Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

For Claim 1:

Line 11:
	Replace “an ACC function” with “an adaptive cruise control (ACC) function” .

Line 13:
	Replace “an LKA function” with “a lane keeping assist (LKA) function” .

Line 15:
	Replace “a CACC function” with “a cooperative adaptive cruise control (CACC) function” .

Lines 22-28:
	Replace the final paragraph with:

Wherein upon making a determination that a failure has occurred in the vehicle to vehicle communication or the lane cannot be recognized during convoy cruise, canceling the CACC function, shifting to following cruise by the tracking control function, notifying the driver of a cancelation of the CACC and a start of tracking control, and setting override threshold values serving as a determination criterion of operation intervention for stopping the tracking control function to a second value greater than a first value present during normal operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al (US Pub 2020/0201356 A1) relates to overriding automatic function. 
Schuh et al (US Pub 20200201356 A1) relates to platooning technology.
Nagase et al (US Pub 2019/0300014 A1) relates to overriding automatic steering functions.
Wada et al (US Pub 2018/0173228 A1) relates to overriding automatic steering functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664